     Case 2:20-mj-12359-JBC Document 20 Filed 09/15/20 Page 1 of 6 PageID: 46




Jaclyn DeMais
(973) 443-3297
demaisj@gtlaw.com

Gregory Kehoe
(813) 318-5732
kehoeg@gtlaw.com




Via ECF and email to Stephen_Bond@njd.uscourts.gov
                                                        September 15, 2020

Hon. James B. Clark
United States Magistrate for the District of New Jersey
                                                                                                ALBANY
Martin Luther King Building and United States Courthouse                                        AMSTERDAM
50 Walnut Street                                                                                ATLANTA

Newark, NJ 07101                                                                                AUSTIN
                                                                                                BERLIN¬
                                                                                                BOSTON
           Re:       United States v. Elan Yaish                                                CHICAGO

                     Mag. No. 20-12359                                                          DALLAS
                                                                                                DELAWARE
                                                                                                DENVER
Dear Judge Clark:                                                                               FORT LAUDERDALE
                                                                                                HOUSTON
                                                                                                LAS VEGAS
        Elan Yaish (“Mr. Yaish”), through undersigned counsel, respectfully requests            LONDON*
permission, with the appropriate release restrictions, to return to Israel, his principal       LOS ANGELES
residence, to be with his wife and children over the Jewish holidays, namely, Rosh Hashana,     MEXICO CITY+

Yom Kippur and Sukkoth (the “Holidays”), and then return to New York immediately                MIAMI
                                                                                                MINNEAPOLIS
following the completion of the Holidays. In addition, Mr. Yaish requests that the conditions   NEW JERSEY
of his detention be amended to remove the home detention restrictions and permit him to         NEW YORK

travel in New York City and New Jersey while still wearing his security bracelet.               NORTHERN VIRGINIA
                                                                                                ORANGE COUNTY
                                                                                                ORLANDO
                                     I.         PERSONAL BACKGROUND                             PHILADELPHIA
                                                                                                PHOENIX
                                                                                                SACRAMENTO
        Mr. Yaish is a 50 year old male born in Brooklyn, New York on December 7th, 1969.       SALT LAKE CITY
He is one of five siblings, all of whom live in Brooklyn and Long Island, New York. While       SAN FRANCISCO

on home detention, Mr. Yaish is staying in his parents’ home at 441 Foster Avenue, Brooklyn,    SEOUL∞
                                                                                                SHANGHAI
New York. Both of Mr. Yaish’s parents (Shoshana and Zaduk) are elderly and his father is        SILICON VALLEY
of very frail health and requires around-the-clock care.                                        TALLAHASSEE
                                                                                                TAMPA
                                                                                                TEL AVIV^
        Mr. Yaish has been married to his wife Rahel for over 23 years, and is the father of    TOKYO¤
four children, ranging in age from 22 to 13, all born in New York. Rahel Yaish is originally    WARSAW~

from Queens, New York, where her elderly parents still reside. Her father suffers from          WASHINGTON, D.C.
                                                                                                WEST PALM BEACH
Parkinson’s disease and is under special care. Rahel also has two siblings living in Teaneck,   WESTCHESTER COUNTY
New Jersey.                                                                                     ¬ OPERATES AS
                                                                                                   GREENBERG TRAURIG GERMANY, LLP
                                                                                                * OPERATES AS A
                                                                                                  SEPARATE UK REGISTERED LEGAL ENTITY
                                                                                                +   OPERATES AS
                                                                                                    GREENBERG TRAURIG, S.C.
                                                                                                ∞   OPERATES AS
                                                                                                    GREENBERG TRAURIG LLP
                                                                                                    FOREIGN LEGAL CONSULTANT OFFICE
                                                                                                ^ A BRANCH OF
                                                                                                  GREENBERG TRAURIG, P.A.,
                                                                                                  FLORIDA, USA
GREENBERG TRAURIG, LLP | ATTORNEYS AT LAW                                                       ¤ OPERATES AS
500 Campus Drive | Suite 400 | Florham Park, NJ 07932                                             GT TOKYO HORITSU JIMUSHO
                                                                                                ~   OPERATES AS
T +1 973.360.7900 | F +1 973.301.8410 | www.gtlaw.com                                               GREENBERG TRAURIG GRZESIAK SP.K.
    Case 2:20-mj-12359-JBC Document 20 Filed 09/15/20 Page 2 of 6 PageID: 47

Hon. Hon. James B. Clark
September 15, 2020
Page 2


        The Yaish family relocated to Israel in August 2009. Since that time, they have returned
to New York every summer and reside in their Monticello, New York home. Both Mr. Yaish and
Rahel also return to New York, as needed, to visit and care for their respective elderly parents.
Furthermore, Mr. Yaish returns monthly for work purposes for one to two-week stints, during
which time he resides with his parents in Brooklyn. Elan and Rahel Yaish file annual tax returns
in the United States and pay taxes on their property in Monticello, New York.

        On a personal level, Mr. Yaish is a respected member of his community in Israel and was
elected to the local governing body which manages the communal affairs for his community. He
is also heavily involved in numerous charitable projects, ranging from raising funds for less
fortunate families to youth education.

                      II.        EDUCATIONAL AND PROFESSIONAL BACKGROUND

       Mr. Yaish attended Yeshiva University in New York and graduated with a bachelor’s
degree in accounting in 1992. He is a licensed CPA and a member in good standing with the
AICPA and NYSSCPA.

        A comprehensive chronological summary of Mr. Yaish’s professional career is set forth in
Exhibit A through the date of Mr. Yaish joining Apogee. Over the course of his entire career,
Mr. Yaish has maintained a stellar reputation for integrity and has never encountered any legal
issues.

                              III.        YAISH’S TIES TO NEW YORK/NEW JERSEY

       As the Court evaluates our motion to permit Mr. Yaish to return to Israel and to revise the
conditions of his release, the Court will consider the degree to which Mr. Yaish is tied to the New
York/New Jersey area, thereby ensuring his return. As such, we reiterate the following:

           •    Although Mr. Yaish moved together with his family from New York to Israel in
                2009, the Yaish family have since returned every summer to their home in
                Monticello, New York.

           •    Both Mr. Yaish and his wife have elderly parents in Brooklyn and Queens,
                respectively, and Mr. Yaish’s father and father-in-law are in very poor health.

           •    All of Mr. Yaish’s siblings live within Long Island and the 5 boroughs of New
                York, and Rahel has two siblings in Teaneck, NJ.

           •    Mr. Yaish’s employer is located in New Jersey. Before the Covid-19 pandemic, he
                was travelling from Israel to New York/New Jersey every 3 to 4 weeks, on average.
                Mr. Yaish’s employment requires that he maintain the same type of schedule and


Greenberg Traurig, LLP | Attorneys at Law | www.gtlaw.com
    Case 2:20-mj-12359-JBC Document 20 Filed 09/15/20 Page 3 of 6 PageID: 48

Hon. Hon. James B. Clark
September 15, 2020
Page 3


                intends to continue such travel for his business, as it remains his primary source of
                income.

                                 IV.        SECURITY ENSURING YAISH’S RETURN

       For additional security to ensure Mr. Yaish’s return upon the conclusion of the Holidays,
Mr. Yaish (and his family) will post the following assets (in addition to the unsecured $250,000
personal bond that Yaish posted with his sister as a co-signer):

                •     Pledge the Monticello, New York house;
                •     Elan’s mother, Shoshana Yaish and her beneficiaries, have agreed to pledge her
                      residence at 441 Foster Avenue, Brooklyn, New York; and
                •     Mr. Yaish will deposit $50,000.00 (US dollars) with the Court Registry to be
                      released upon his return.

In addition, Mr. Yaish will hand over both his U.S. and Israeli passports to United States
authorities while in Israel.

                                                            V.   CONCLUSION

       We fully appreciate the unorthodox nature of this motion. However, we respectfully
request that this Court take into consideration the following facts:

                •     Mr. Yaish is an accomplished professional who has never encountered a legal issue
                      before the current matter;

                •     Mr. Yaish and his family believe strongly enough in his return after the Holidays
                      that they will pledge vital assets – over and above his personal bond; and

                •     Mr. Yaish’s family in Israel, including his wife and young daughters, are
                      experiencing enormous emotional and mental anguish over the current situation.
                      Mr. Yaish’s elderly mother has also experienced health related issues from the
                      stress that Mr. Yaish is experiencing.

         Mr. Yaish has been under house arrest for more than ten days and has been restricted from
even going to synagogue or visiting his siblings, and his blood pressure has increased tremendously
over the current ordeal. In short, it would be much healthier for both Mr. Yaish and his family, in
both mind and spirit, if he is allowed to return home for the Holidays, and for his home detention
restrictions to be modified to permit Mr. Yaish to travel throughout New York City and New
Jersey.




Greenberg Traurig, LLP | Attorneys at Law | www.gtlaw.com
      Case 2:20-mj-12359-JBC Document 20 Filed 09/15/20 Page 4 of 6 PageID: 49

Hon. Hon. James B. Clark
September 15, 2020
Page 4


        Should the court permit Mr. Yaish to return home, he will need to take a direct flight from
New York (John F, Kennedy International Airport) or New Jersey (Newark International Airport)
to Israel by tomorrow, Wednesday, September 16th, 2020 to ensure his arrival prior to the
commencement of Rosh Hashanah. As such, we respectfully request this Court to expeditiously
issue a ruling in time to make the necessary plans to allow Mr. Yaish, to travel to his family for
the Jewish holidays.

                                                            Very truly yours,

                                                            /s/ Jaclyn DeMais

                                                            Jaclyn DeMais
                                                            Gregory Kehoe


cc:        Jason Gould, Assistant U.S. Attorney
           Jason.Gould3@usdoj.gov
           Vincent Imbrosciano, U.S. Pre-Trial Services Officer
           Vincent_Imbrosciano@njpt.uscourts.gov




Greenberg Traurig, LLP | Attorneys at Law | www.gtlaw.com
    Case 2:20-mj-12359-JBC Document 20 Filed 09/15/20 Page 5 of 6 PageID: 50




                                                            EXHIBIT A

CFO, SundaySky Ltd., 2015 to 2017. Successfully raised a $30 million Round D for the
Company led by a top Israeli based growth capital fund. Negotiated a $12 million venture line for
the Company with Silicon Valley Bank. Closed a $2 million convertible line of credit from a
strategic customer as well as a $5 million internal round. Developed the SAAS and key
performance metrics for the company resulting in the Company’s strategic KPI dashboard.
Instrumental is developing and executing the Company’s efficiency plan. Split time between the
Israeli and US offices to manage all financial and legal aspects of the Company, including
presenting at investor conferences and working with US based investors, bankers, venture
capitalists, venture lenders and attorneys. Responsible for all capital raising efforts, strategic
planning, M&A, public relations and investor relations as well as managing the finance and legal
departments for the entire company.

CFO and Deputy CEO, RiT Technologies Ltd., (NASDAQ RITT), 2012 to 2015. Successfully
raised an F-1 follow-on offering on NASDAQ. Responsible for drafting the registration statement
and Company presentation. Presented the Company’s business and financials to investors during
the Roadshow. Completed an ATM offering for the Company. Managed all investor relationships.
Responsible for all capital raising efforts, strategic planning, M&A, public relations and investor
relations as well as managing the finance and HR departments for the entire company. Instrumental
in implementing the Company’s new strategic plan as well as instituting controls and procedures.
Manage relationship with the Israeli Office of the Chief Scientist.

CFO, Goji Ltd., 2010 to 2012. Raised $25 million from a leading US based venture capital firm.
Instrumental in negotiations and closing of customer deal contracts valued at over $500 million.
Instituted controls and procedures, finalized the cap table, ESOP and audits for this high-tech
company. Responsible for all capital raising efforts. Implemented budgeting tools and financial
reporting, managed relationships with the board of directors, investors, lenders, and supervised the
finance, IT, IP and legal departments.

President, ERS Associates, Ltd., 2006 to 2010. Provided business and financial advisory services
to public and privately held companies. Act as CFO to and assist companies with raising capital,
strategic planning, M&A, and SEC reporting. Successfully led the acquisition of a division from
a publicly traded company. Transitioned companies to the OTC Bulletin Board. Advised publicly
traded bio-technology company with their business development and capital raising efforts.

CFO, VP of Finance and Assistant Secretary, Manchester Technologies, Inc., (NASDAQ
MANC), 2002 to 2005. Implemented strategic planning initiatives while actively working with the
company’s CEO and Board of Directors to maximize shareholder value for this $300 million
company. Key player in increasing market capitalization over 300%, including successful sale of
company’s IT Business and negotiation and sale of the company at a 36% premium. Instrumental
in changing corporate and organizational structure. Directed Sarbanes-Oxley and all SEC reporting
and filing requirements. Negotiated Company’s line of credit. Directed all areas of investor
relations.



Greenberg Traurig, LLP | Attorneys at Law | www.gtlaw.com
    Case 2:20-mj-12359-JBC Document 20 Filed 09/15/20 Page 6 of 6 PageID: 51




Assistant Vice President of Finance, Comverse Technology, Inc., (NASDAQ CMVT), 2000 to
2002. Managed all SEC reporting and filings for this $1B software/telecommunications company
with over 50 subsidiaries worldwide. Instrumental in the company’s successful IPO of two of its
subsidiaries including drafting the registration statements and roadshow presentations. Issued bond
offering, raising $600M. Managed more than $1.7B in cash and investments. Actively involved in
M&A, including the $450M acquisition of Exalink Ltd.

Vice President of Finance and Controller, Trans-Resources, Inc., 1996 to 2000. Managed all
accounting, finance, SEC reporting and filings for this $500 million multi-national agricultural and
industrial chemical company. Negotiated lines of credit with banks, managed debt compliance,
and liaised with Moody’s and S&P. Refinanced outstanding $115 million high-yield debt and
raised additional capital to fund acquisitions and growth. Along with executive management team
acquired five companies with cash proceeds.

Senior Accountant, Deloitte & Touche LLP, 1992 to 1996. Provided audit and services to public
and private clients in the manufacturing, retail, banking and not-for-profit industries.




Greenberg Traurig, LLP | Attorneys at Law | www.gtlaw.com
